Citation Nr: 1634655	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  15-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for a right foot disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for a left foot disability, and if so, whether service connection is warranted.

3.  Whether new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, anxiety, insomnia, PTSD and depression, and if so, whether service connection is warranted.

4.  Whether new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for back disability and if so, whether service connection is warranted.

5.  Entitlement to service connection for obstructive sleep apnea (OSA). 
6.  Entitlement to service connection for hernia.

7.  Entitlement to service connection for cholesterol condition.

8.  Entitlement to service connection for right ankle disability.

9.  Entitlement to service connection for an eye disability, to include cataracts.

10.  Entitlement to service connection for a cervical spine disability.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for a headache disorder, to include migraines.

13.  Entitlement to a higher evaluation for gastritis, currently assigned a 10 percent evaluation.

14.  Entitlement to a temporary total disability rating based on hospitalization for a service-connected condition in excess of 21 days.
  

REPRESENTATION

Appellant represented by:	Kenneth L. LaVan


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel





INTRODUCTION

The Veteran had active service from November 1991 to April 1996.  He also served in the Army Reserves and the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of a total disability evaluation based on individual unemployability due to psychiatric disabilities was raised by the record in April 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In August 2015, the Veteran requested a hearing before the Board.  The Veteran subsequently withdrew his request in March 2016.  38 C.F.R. § 20.704(e) 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board acknowledges that several documents were submitted after the issuance of the Supplemental Statement of the Case.  The Veteran's attorney has waived RO review of these documents.  Furthermore, the Veteran's VA Form 9 was filed in August 2015, which was after February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  See 38 U.S.C. § 7105(e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  Accordingly, this new evidence can be considered by the Board in the first instance.
The Veteran has sought service connection for several different psychiatric disabilities over the years, including schizophrenia, anxiety, insomnia, posttraumatic stress disorder (PTSD) and depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Therefore, the issue has been recharacterized above as service connection for acquired psychiatric disabilities, to include schizophrenia, anxiety, insomnia, PTSD and depression.

Also, for judicial economy, the Board has combined the claims for service connection for cataracts and the claim for service connection for an eye condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for a right ankle disability, eye disability, cervical spine disability, bilateral feet disability, hypertension, headaches, psychiatric disability, gastritis and back disability, as well as a temporary total rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The last final denial for service connection of the right foot disability is a June 2005 rating decision.  

2.  The evidence received since the June 2005 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a right foot disability.

3.  The last final denial for service connection of the left foot disability is a May 2009 rating decision.  

4.  The evidence received since the May 2009 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for left foot disability.

5.  The last final denial for service connection of psychiatric disabilities is a June 2005 rating decision.  

6.  The evidence received since the June 2005 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disability.

7. The last final denial for service connection of a back disability is a June 2005 rating decision.  

8.  The evidence received since the June 2005 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a back disability.

9.  The Veteran does not have a hernia disability other than what is already considered under the Veteran's service-connected gastritis.

10.  Sleep apnea is related to service.

11.  High cholesterol is a laboratory test result, and is not a disability for VA purposes.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a right foot disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for a left foot disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2015).

3.  New and material evidence has been received to reopen the claim of service connection for a psychiatric disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2015).

4.  New and material evidence has been received to reopen the claim of service connection for a back disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2015).

5.  There is currently no hernia disability other than what has already been considered under his service-connected gastritis.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  Service connection is not warranted for high cholesterol.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material 

The Board notes that the issues of entitlement to service connection for a right and left foot disability, psychiatric disability and back disability are being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for these issues.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Right and Left foot disabilities

The Veteran filed a claim for service connection for a foot disability in February 2005.  The RO denied the Veteran's claim in June 2005 finding that no current disability existed.  The Veteran filed a claim for a foot disability in February 2007 and April 2008.  The RO denied the Veteran's claim in May 2009 finding no nexus existed between current foot disabilities and service.  The Veteran filed a claim for the right foot in March 2010.  In October 2010, the Veteran filed a claim for bad feet.  In July 2011, the Veteran filed a claim for service connection for a foot disability.  The RO denied the Veteran's claim in a May 2012 rating code sheet noting that there was no new and material evidence.  The Veteran filed a notice of disagreement in July 2012 for a left and right foot condition.  A Statement of the Case was issued in August 2015 and the Veteran filed a substantive appeal in August 2015.  

As the Veteran filed a claim in March 2010 for the right foot disability within one year of the May 2009 decision and this could be construed as a notice of disagreement, the Board finds that the last final decision for the right foot disability is dated in June 2005.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

The Veteran did not file a claim for service connection for both feet until October 2010, more than one year after the May 2009 decision.  Therefore, the Board finds that the May 2009 rating decision is the final decision for the left foot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In order to reopen the claim, the Veteran must provide new and material evidence.

In essence, the RO denied the Veteran's claim in June 2005 finding no current disability existed.  The RO denied the Veteran's claim for bad feet in May 2009 finding no nexus existed between current foot disabilities and service.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after June 2005 for the right foot and after May 2009 for the left foot] evidence bears directly and substantially upon these matters. 

Since the time of the June 2005 rating decision and the May 2009 rating decision, the Veteran has submitted a nexus opinion linking his current foot disabilities to his military service.  See Dr. C. opinion dated in May 2016.  The Veteran has also been diagnosed with foot diagnoses since that time including arthritis and hallux valgus.  The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that this evidence constitutes new and material evidence.  

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for a right and left foot disability, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2015).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim for service connection for a right and left foot disability.

The United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For reasons which will be expressed below, the Board finds that additional development is required before the claims may be adjudicated on the merits. 


Acquired psychiatric disability

The Veteran filed a claim for service connection for psychiatric disability in February 2005.  In June 2005, the RO denied the Veteran's claim for service connection for a mental condition because the Veteran did not have treatment for a mental condition during service or an indication that a mental condition is related to an in-service event.  He filed a claim for service connection for schizophrenia and depression in February 2007.  In October 2008, the Veteran filed a claim for service connection for paranoid delusional schizophrenia, major depression disorder, anxiety and insomnia.  In May 2009, the RO denied the Veteran's claim for mental disabilities because there was no evidence of treatment for a psychiatric disability during service or within a year of discharge from service.  In March 2010, the Veteran filed a claim for service connection for schizophrenia, paranoid mental condition, posttraumatic stress disorder, depression and anxiety.  In July 2011, the Veteran filed a claim to reopen his claim for PTSD and schizophrenia.  In a May 2012 rating code sheet, the RO denied reopening a claim for service connection for psychiatric disabilities because no new and material evidence had been submitted.

As the Veteran filed a claim in March 2010 for a psychiatric disability within one year of the May 2009 decision and could be construed as a notice of disagreement, the Board finds that the last final decision for the a psychiatric disability is dated in June 2005.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In order to reopen the claim, the Veteran must provide new and material evidence.

In essence, the RO denied the Veteran's claim in June 2005 because the Veteran did not have treatment for a mental condition during service and there was no indication that a mental condition was related to an in-service event.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after June 2005] evidence bears directly and substantially upon these matters. 

Since the time of the June 2005 rating decision, the Veteran has submitted a statement explaining that his psychiatric disorders began during service when his father passed away, and he was in a motor vehicle accident.  He reported that he began to hear voices around the time of his father's funeral.  The Veteran also submitted a nexus opinion linking his psychiatric disabilities to his military service.  See Dr. C. opinion dated in May 2016.  The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that this evidence constitutes new and material evidence.  

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for an acquired psychiatric disorder, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2015).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim for service connection for a psychiatric disability.

The United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For reasons which will be expressed below, the Board finds that additional development is required before the claims may be adjudicated on the merits. 

Back disability

The Veteran filed a claim for back problems in February 2005.  In June 2005, the RO denied the Veteran's claim for a back condition because there was no evidence of permanent residuals or chronic disability from the back pain experienced during service.  In February 2007, the Veteran filed a claim for limitation of lower back scoliosis.  In October 2008, the Veteran filed a claim for chronic lower back pain, arthritis and degenerative disk disease.  In May 2009, the RO denied the Veteran's claim for degenerative disc disease, lumbar spine because there was no evidence of a back disability in service and no nexus between the current back disability and the Veteran's military service.  In March 2010, the Veteran filed a claim for severe back degenerative arthritis with disk disease.  In July 2011, the Veteran filed a claim for a back condition.  In May 2012, the RO denied reopening a claim for a back disability because the evidence submitted was not new and material.

As the Veteran filed claim in March 2010 for a back disability within one year of the May 2009 decision and this statement could be construed as a notice of disagreement, the Board finds that the last final decision for the back disability is dated in June 2005.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In order to reopen the claim, the Veteran must provide new and material evidence.

In essence, the RO denied the Veteran's claim in June 2005 because there was no evidence of permanent residuals or chronic disability from the back pain experienced during service.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after June 2005] evidence bears directly and substantially upon these matters. 

Since the time of the June 2005 rating decision, the Veteran has submitted a nexus opinion linking his current back disability to his military service.  See Dr. C. opinion dated in May 2016.  The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that this evidence constitutes new and material evidence.  

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for a back disability, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2015).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim for service connection for a back disability.

The United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For reasons which will be expressed below, the Board finds that additional development is required before the claims may be adjudicated on the merits. 

Service Connection

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Because the Board has determined that service connection is warranted for obstructive sleep apnea, no further discussion of the VCAA is necessary.  In addition, the Board is denying service connection for a hernia because hiatal hernia has already been considered in the evaluation for service-connected gastritis and no other hernia has been shown in the record.  The Board finds that VA has met its duties to assist and notify the Veteran pertaining to the hernia disability.





Relevant Laws and Regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

 To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in §3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea is not a chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms do not apply to the claim.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Entitlement to service connection for obstructive sleep apnea

In a July 2014 statement, the Veteran reported that his roommate in the military complained of excess snoring.  He also had trouble staying awake because he was so fatigued.  He reported being late to formation.

In an undated statement, the Veteran's mother attested to the Veteran's sleeping and breathing problems since 1993.  She noted that she had observed him not breathing while sleeping and has had to wake him up.  She noted that he still has sleepless nights which make it hard for him to concentrate during the day.  

A November 2013 treatment record notes a diagnosis of obstructive sleep apnea that was severe in nature.  

After a review of the claims file that included the Veteran's service treatment records and talking to the Veteran by telephone, Dr. C., a private physician, opined that it was at least as likely as not that the Veteran's sleep apnea is connected to his military service because it began during service.  She noted that the Veteran's statements about snoring and other classic symptoms of OSA, including daytime somnolence and reduced sleep latency, which affected his ability to perform his assigned duties during service.  She also noted that the Veteran's untreated OSA for years had a significant negative impact on the Veteran's ability to maintain substantially gainful employment.  She noted that sleep apnea can be adequately treated to enable near-normal daily functioning, but not generally in a homeless shelter and certainly note on the street.  His untreated OSA caused excessive somnolence, poor cognitive processing, poor judgement and other hazards for both physical and sedentary work.

Upon review of the evidence pertaining to this claim, the Board concludes that service connection is warranted for obstructive sleep apnea.  In this regard, Dr. C. has provided a well-reasoned and supported medical opinion linking the Veteran's sleep apnea to his diagnosis of obstructive airway disease during service.  Both the Veteran and his mother have competently described relevant symptoms during and since service.  Moreover, there is no medical evidence or opinion that counters the Dr. C.'s conclusions, and they are supported by the record.  Accordingly, having resolved doubt in favor of the Veteran, service connection for obstructive sleep apnea is granted.

Entitlement to service connection for hernia 

The Veteran claims service connection is warranted for a hernia.  It is unclear what type of hernia the Veteran is claiming.  Treatment records do not show treatment or diagnosis for any other kind of hernia except for hiatal hernia.  The Veteran is currently service-connected for gastritis, to include esophagitis and stomach problems.  He is evaluated under Diagnostic Code 7307 for gastritis and Diagnostic Code 7346 for hiatal hernia.  38 C.F.R. § 4.114 explains that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114 goes on to explain that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture with elevation to the next higher evaluation where the severity of overall disability warrants such elevation.  For these reasons, service connection is not warranted for a hernia.

Entitlement to service connection for a cholesterol condition

The Veteran seeks service connection for a cholesterol condition.  He has not identified an underlying disability associated with documented findings of elevated cholesterol.

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities under the rating schedule).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 883 (30th ed. 2003).

In this case, the Veteran has identified no evidence of a current disability manifested by high cholesterol.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  As elevated cholesterol does not constitute a disability, service connection for high cholesterol cannot be awarded, regardless of whether the Veteran has the claimed findings of hyperlipidemia, elevated triglycerides, or elevated cholesterol.  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court consistently has held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed). 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for high cholesterol, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.
ORDER

As new and material evidence has been received to reopen the claim of service connection for a right foot disability, the appeal to this extent is granted.

As new and material evidence has been received to reopen the claim of service connection for a left foot disability, the appeal to this extent is granted.

As new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disability, the appeal to this extent is granted.

As new and material evidence has been received to reopen the claim of service connection for a back disability, the appeal to this extent is granted.

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for hernia is denied.

 Entitlement to service connection for high cholesterol is denied.


REMAND

Social Security Administration

In a May 2012 decision letter, the Social Security Administration (SSA) found the Veteran to be disabled due to his psychiatric disabilities.  Medical records considered in the Veteran's claim for SSA disability benefits are not associated with the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that the veteran is receiving disability benefits from SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  As the issue of service connection for a psychiatric disability is before the Board, the Veteran's SSA records, including medical records, should be obtained in connection with his claim.
	
Right Ankle Disability

The Veteran claims that his right ankle disability is related to his military service.  The Veteran received a VA examination in September 2012.  Unfortunately, no medical records were provided to the examiner so the examiner was unable to provide an opinion.  In October 2012, a VA physician reviewed the Veteran's claims file and the September 2012 examination and provided an opinion that it was less likely than not that the Veteran's right ankle was related to his military service.  The examiner based his opinion on the lack of medical evidence corroborating that the ankle disability occurred during service.  The examiner noted that although ankle pain was noted in service, no ankle condition had been found.  The Veteran's statements that he experienced ankle pain during service should be considered.  An addendum opinion is needed as to whether the Veteran's ankle disability is due to the Veteran's military service, to include consideration of the ankle pain he reported during service.      

Eye disability, to include cataracts

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The claims file shows that the Veteran has a current diagnosis of cataracts.  The Veteran reported that during the motor vehicle accident during service, glass flew in his eye.  The Veteran's attorney provided a medical article linking trauma to the eye to the development of cataracts.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion.  See 38 C.F.R. § 3.159(c).

Cervical spine

A June 2007 VA treatment record noted a diagnosis of osteoarthritis affecting the cervical spine.  The Veteran believes that his current cervical spine arthritis is due to the motor vehicle accident that occurred during service.  The Veteran has provided a detail account of the motor vehicle accident that occurred when he was going to the airport to attend his father's funeral.  As there appears to be a current disability, an in-service event and an indication that the cervical spine disability may be associated with the motor vehicle accident during service, the Board finds that the evidence triggers VA's duty to provide an examination and obtain an opinion.  See 38 C.F.R. § 3.159(c); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Temporary total disability rating

The Veteran claims a temporary total disability rating should be assigned due to hospitalization for a service-connected condition in excess of 21 days.  The record shows that the Veteran was hospitalized for psychiatric disabilities.  As the issue of entitlement to service connection for acquired psychiatric disability is being remanded, the issue of a temporary total disability rating can not be adjudicated yet because it is inextricably intertwined with the issue of service connection for a psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue certified for appeal.  Id.

Bilateral feet disability

The Veteran claims that a bilateral feet disability is related to his military service.  Service treatment records appear to only show treatment and complaints for the right foot and not the left.  Current treatment records and examinations show disabilities in both feet.  The Board finds that the right and left foot are inextricably intertwined because a private physician, Dr. C., provided an opinion addressing both feet.  In her rationale, she explained incidence of metatarsophalangeal (MTP) arthritis commonly develops as a result of hallux valgus, due to the abnormal gait as the walker compensated for the hallux valgus.  She opined that 1st MTP arthritis began during service due to in-service injury and hallux valgus but she did not explain how the left foot is related to service when he was not treated for his left foot during service.  She does not discuss what injury may have caused his left foot disability.  For these reasons, the Board finds that the right and left foot disabilities must be remanded for a VA examination to determine all of the Veteran's current feet disabilities and for an opinion as to which feet disabilities are related to the Veteran's military service and a coherent rationale as to why this is true.  

Hypertension

Although the Veteran has a current diagnosis for hypertension, the opinion linking his current hypertension to other disabilities is not adequate.  See January 2014 VA treatment record.  In a May 2016 opinion, Dr. C. opined that the Veteran's hypertension was at least as likely as not secondary to his schizophrenia and PTSD.  She explained that his atypical antipsychotic medications, such as the Zyrexa and Seroquel that had been prescribed for schizophrenia and PTSD include hypertension as a not uncommon side effect.  She also noted that "hypertension effect" is potentiated by concomitant administration of antipsychotic medication and SSRI which have been prescribed for various regiments for his mental illness.  The examiner also opined that the Veteran's hypertension is secondary to his obstructive sleep apnea.  The Board finds that no rationale and medical research had been provided by Dr. C. showing the link between hypertension and medications or hypertension and sleep apnea.  For these reasons, the Board finds that a VA examination and opinion should be obtained.

Migraine headaches

The Veteran was afforded a VA examination in September 2012 for his headaches.  He was diagnosed with migraine headaches.  An opinion could not be obtained because no medical records were provided to the examiner.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  As the examiner could not provide an opinion because medical records were not provided, an opinion is needed before his claim can be adjudicated. 

Psychiatric disability

The Veteran received a VA examination in September 2007 for his psychiatric disability.  No opinion was obtained as to whether the Veteran's psychiatric disabilities are related to the Veteran's military service.  The Veteran has submitted a positive opinion from Dr. C.  Dr. C. is a certified physician in Internal Medicine and is not a psychiatrist or psychologist.  The Board finds that an examination and opinion by a psychiatrist or psychologist is needed due to the complex and lengthy nature of the Veteran's psychiatric disabilities.  Furthermore, the Veteran's claim for service connection for psychiatric disability cannot be adjudicated prior to an attempt being made to obtain relevant records from SSA.

Gastritis

The Veteran received a VA examination in February 2012.  Since that time, in October 2013, the Veteran reported pain in his left chest that occurs after meals.  He reported he had the pain off and on for years.  The physician opined that it was likely gastrointestinal in origin given his history.  He was given Mylanta and monitored.  Substernal pain is a symptom considered under Diagnostic Code 7346 for hiatal hernia which is one of the diagnostic codes under which his gastritis is currently evaluated.  A 30 percent evaluation under Diagnostic Code 7346 is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  As the record indicates that the Veteran's gastritis may have worsened since his 2012 examination, the Veteran should be afforded a new VA examination to assess the current severity of his gastritis.

Back disability

The record shows that the Veteran has at least two types of back disabilities.  One is a mild degenerative disc disease and spondylosis, T12-L1 and mild degeneration of the facet joints, L4-S1 bilaterally.  The other back disability is scoliosis, specifically described as mild to moderate thoracolumbar dextroscoliosis with convexity to the right.  

The most recent VA examination for the Veteran's back was conducted in June 2014 and includes diagnoses of lumbar strain.  It does not include diagnosis of degenerative disk disease or scoliosis which have both been found on x-ray.  Therefore, the Veteran should be afforded a new VA examination that considers all diagnoses of the Veteran's back disability and all x-ray findings.

Additionally, as scoliosis may be a congenital defect, and therefore preexisting, an appropriate question is whether such a defect was subject to a superimposed disease or injury during service.  If it is not congenital, then the appropriate question is whether the preexisting disability was aggravated by service.  These questions have not been addressed.  Therefore, the Board finds that additional medical opinions are required before the Board can adjudicate the Veteran's claim.

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

When a preexisting disease or injury is noted on the entrance examination report, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 C.F.R. § 3.306(a).  With regard to veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase in severity during service.  38 C.F.R. § 3.306(b); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003).  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat veteran to show increased disability for section 1153 purposes unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, scoliosis was not noted on entry but instead noted on his separation examination.  Therefore, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability both preexisted and was not aggravated by service.  For this reason, the Board finds an opinion is needed.

The Board finds that an opinion should also be obtained that addresses the degenerative disc disease of the spine as well.  The Veteran reports that his current back problems are due to the injury to his lower back in April 1996 while lifting equipment in the performance of his required duties.  Although, he was placed on a 30 day profile following this injury, little else is known about this injury.  There is no diagnosis or x-ray studies included in the claims file.  The Veteran also reports that he injured his back in a motor vehicle accident during service.  He did not seek treatment following this accident.  The Board acknowledges the opinion provided by Dr. C. who opined that it is at least as likely as not that the current diagnosis of degenerative joint disease in the lumbar spine was caused by the in-service injury.  Despite this, an August 2006 x-ray study noted that the Veteran's spine was normal.  A May 2007 x-ray study noted muscle spasm, minimal degenerative disc T9-L1 and mild degenerative facet joints L5-S1.  A July 2008 x-ray study noted minimal degenerative disc and spondylosis of the thoracolumbar spine.  There were mild degenerative facet joints at L5-S1.  There was loss of normal lumbar lordosis suggestive of muscle spasm.  A January 2010 x-ray study noted minimal scoliosis.  Apparent narrowing of the lumbosacral intervertebral disc spaces is likely antifactual related to Veteran's positioning.  An August 2011 x-ray study noted muscle spasm and minimal degenerative disk and spondylosis, T12 and L1 and mild degenerative face joints, L4 through S1 bilaterally.  A November 2012 x-ray study noted that the vertebral bodies, intervertebral spaces and posterior elements appear essentially normal.  There was no evidence of compression fracture or dislocation.  There was straightening of lumbar lordosis.  This evidence suggests no degenerative disk disease in 2006 and very minimal degenerative disk disease after that time.  This evidence appears to contradict Dr. C. findings that the Veteran's symptoms were continuous since service.  For these reasons, the Board finds an opinion addressing the Veteran's degenerative disk disease is needed before adjudication of his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration and request copies of the administrative decision and all medical records considered in the Veteran's claim for SSA disability benefits (and any subsequent disability determination evaluations).  All records obtained should be associated with the claims file.  If these records are not available, certification of such should be placed in the record.

2.  Right ankle: Return the claims file to the physician who provided the October 2012 opinion.  The physician is asked to review the claims file, to include the discussion in this remand.

If the October 2012 physician is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner must provide the following opinion:

Is it at least as likely as not (50 percent probability or more) that any current ankle disability is related to active service.

In discussing the rationale underlying each opinion, the examiner should specifically address the in-service report by the Veteran of ankle pain during service.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Eye disability: Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present eye disability.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

The examiner should determine the nature and extent of any currently demonstrated eye disability, including whether the Veteran has a diagnosis of cataracts (at any time during the appeal period). 

The examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present eye disability is related to any disease or injury in service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the veteran's reports must be considered. 

In this instance, the Veteran has reported that he had glass in his eyes following a motor vehicle accident during service.  

The rationale for any opinions should also be provided.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Cervical spine disability: Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present cervical spine disability.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

The examiner should determine the nature and extent of any currently demonstrated cervical spine disability. 

The examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present cervical spine disability is related to any disease or injury in service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the veteran's reports must be considered. 

In this instance, the Veteran has reported that he was in a motor vehicle accident during service where the vehicle flipped over.

The rationale for any opinions should also be provided.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  Bilateral foot disability: Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present right and left foot disability.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

The examiner should determine the nature and extent of any currently demonstrated right and left disability.
The examiner should provide the following opinions:

a.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present right foot disability is related to any disease or injury in service. 

b.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present right foot disability is related to any disease or injury in service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the veteran's reports must be considered. 

The rationale for any opinions should also be provided.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

6.  Hypertension:  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently hypertension.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

The examiner should determine the nature and extent of any currently demonstrated hypertension. 

The examiner should provide the following opinions:

a.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present hypertension is related to any disease or injury in service?

b.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present hypertension is caused by service-connected sleep apnea?

c.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present hypertension is aggravated (made worse) by service-connected sleep apnea?

d.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present hypertension is caused by his psychiatric disabilities?

e.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present hypertension is aggravated (made worse) by his psychiatric disabilities, to include medications taken for his psychiatric disabilities?

Please comment on the May 2016 opinion by Dr. C. who found that hypertension is not an uncommon side effect of Zyrexa and Seroquel.  She also noted that the hypertension effect is potentiated by concomitant administration of an SSRI and the Veteran had been prescribed multiple antipsychotic medications and SSRIs and they were sometimes prescribed together.  
The examiner's attention is also directed to the article, "Post-traumatic Stress Disorder and Cardiovascular Disease" which notes that persons with PTSD have also been reported to be more likely to have hypertension.

Please note that the term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The rationale for any opinions should also be provided.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 
7.  Headaches: Return the claims file to the physician who provided the September 2012 examination.  The physician is asked to review the claims file, to include the discussion in this remand.

If the September 2012 physician is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner must provide the following opinion:

Is it at least as likely as not (50 percent probability or more) that any current headache disability is related to active service.

The examiner's attention is directed to the Veteran's representative statements that the Veteran reported that his headaches are due to the motor vehicle accident that occurred during service.  The Veteran's representative also submitted an article linking migraine headaches to minor head or neck trauma or to psychiatric disabilities.  Also, an April 1996 service treatment record noted a complaint of migraine headaches.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

8.  Psychiatric disability:  Schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present acquired psychiatric disorder.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disorder began in service or is related to any disease or injury in service. 

The examiner's attention is directed to the Veteran's statements that he began to hear voices and having feelings of paranoia after a period of very little sleep around the time of his father's death.  The examiner's attention is directed to Dr. C.'s opinion.  Dr. C. opined that it was more likely than not that the Veteran's schizophrenia and PTSD began during his military service.  She explained that schizophrenia is often triggered by a loss of sleep and or a traumatic event.  The Veteran also reported that he was in motor vehicle accident on the way to the airport to attend his father's funeral.  The car flipped over.  The Veteran also reported feeling depressed after the death of his father.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382   (2010).

9.  Gastritis: Schedule the Veteran for a VA gastrointestinal examination to determine the nature and severity of his gastritis.

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should identify all manifestations of the Veteran's service-connected gastrointestinal disorders and if possible, should specify which disorder's symptoms are of predominant severity. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 
If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

10.  Back disability:  Obtain a VA examination and opinion by a physician to determine the nature and etiology of the Veteran's current back disability or disabilities.  The claims folder and a copy of this entire remand must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record and examination, the examiner should provide opinions as to the following: 

(1) What are all of current diagnoses of the Veteran's back?

(2) Does the Veteran have a diagnosis of scoliosis?

 (i) If so, explain whether scoliosis is a (a) congenital or developmental defect or (b) disease. [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(ii) If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability. 

(iii) If it is a disease state whether it is clear and unmistakable (obvious, manifest, and undebatable) that scoliosis pre-existed active service.

(iv) State whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing scoliosis WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(3) Provide an opinion as to whether it is at least as likely as not (50 or greater probability) that the Veteran's diagnoses of his back, other than scoliosis, were incurred in or otherwise related to the Veteran's military service. 

The physician's attention is directed to the following evidence:  August 1996 service treatment record showing treatment for lower back due to lifting equipment; the Veteran's reports that he was in a motor vehicle accident during service and the car rolled-over; an April 1996 discharge examination in the Veteran's service treatment record noting mild dextroscoliosis; an x-ray studies from 2006 to 2012, a February 2012 x-ray study noting mild to moderate thoracolumbar dextroscoliosis, a January 2010 x-ray study noting scoliosis, and a January 2013 x-ray study noting scoliosis.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The underlying reasons for each opinion expressed must also be provided. 

11. Review all of the examiner's reports for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board. 
 
12. Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered. If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


